Case 2:19-cv-00209-JRG Document 288 Filed 04/07/21 Page 1 of 3 PageID #: 16090




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 THE HILLMAN GROUP, INC.                    §
                                            §   Case No. 2:19-cv-00209-JRG
 v.                                         §   (Lead Case)
                                            §
 KEYME, LLC                                 §   Case No. 2:20-cv-00070-JRG
                                            §   (Member Case)


              MINUTES FOR JURY SELECTION/JURY TRIAL DAY NO. 3
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 7, 2021

OPEN: 08:25 AM                                                      ADJOURN: 06:10 PM

 ATTORNEYS FOR PLAINTIFF:                  See attached.

 ATTORNEYS FOR DEFENDANT:                  See attached.

 LAW CLERKS:                               Lee Matalon
                                           Will Nilsson
                                           Tom Derbish

 COURT REPORTER:                           Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                         Andrea Brunson


   TIME                                         MINUTES
 08:25 AM   Court opened.
 08:25 AM   Exhibits used prior day read into the record.
 08:27 AM   Jury entered the courtroom.
 08:28 AM   Direct examination of Mr. Randall Fagundo by Mr. Williamson, continued.
 08:58 AM   Cross examination of Mr. Randall Fagundo by Mr. Dacus.
 10:14 AM   Jury excused for morning break.
 10:14 AM   Court recessed for morning break.
 10:38 AM   Court reconvened.
 10:39 AM   Jury entered the courtroom.
 10:40 AM   Redirect examination of Mr. Randall Fagundo by Mr. Williamson.
 10:52 AM   Recross examination of Mr. Randall Fagundo by Mr. Dacus.
 11:00 AM   Additional redirect examination of Mr. Randall Fagundo by Mr. Williamson.
 11:02 AM   Witness dismissed.
 11:03 AM   Witness sworn. Direct examination of Mr. Barry Bell by Mr. Williamson.
Case 2:19-cv-00209-JRG Document 288 Filed 04/07/21 Page 2 of 3 PageID #: 16091




   TIME                                           MINUTES
 11:13 AM   Courtroom sealed
 11:13 AM   Direct examination of Mr. Barry Bell by Mr. Williamson, continued.
 11:44 AM   Courtroom unsealed
 11:44 AM   Direct examination of Mr. Barry Bell by Mr. Williamson, continued.
 11:49 AM   Cross examination of Mr. Barry Bell by Mr. Nelson.
 11:59 AM   Jurors excused for lunch break.
 12:00 PM   Court ordered the parties to (1) meet and confer; and (2) submit and furnish to the Court
            an updated joint submission of proposed final jury instructions and verdict form in Word
            version format by 3:00 PM tomorrow. Court requested clarification from Ms. Cara
            Regan re: an exhibit read into the record earlier today.
 12:02 PM   Court recessed for lunch break.
 01:09 PM   Court reconvened.
 01:10 PM   Jury returned to courtroom.
 01:10 PM   Cross examination of Mr. Barry Bell by Mr. Nelson, continued.
 01:52 PM   Redirect examination of Mr. Barry Bell by Mr. Williamson.
 01:58 PM   Recross examination of Mr. Barry Bell by Mr. Nelson.
 02:01 PM   Additional redirect examination of Mr. Barry Bell by Mr. Williamson.
 02:03 PM   Witness dismissed.
 02:04 PM   (Adverse) Witness sworn. Direct examination of Mr. Greg Marsh by Mr. Findlay.
 02:38 PM   Jury excused for afternoon break.
 02:38 PM   Court recessed for afternoon break.
 03:08 PM   Court reconvened.
 03:09 PM   Jury returned to courtroom.
 03:10 PM   Direct examination of Mr. Greg Marsh by Mr. Findlay, continued.
 03:18 PM   Cross examination of Mr. Greg Marsh by Mr. Nelson.
 04:13 PM   Jury retired to jury room.
 04:14 PM   Mr. Findlay presented argument re: MIL No. 10. Mr. Nelson responded on behalf of
            Defendant.
 04:29 PM   Jury returned to courtroom.
 04:30 PM   Redirect examination of Mr. Greg Marsh by Mr. Findlay.
 04:35 PM   Witness dismissed.
 04:35 PM   Plaintiff rests its case in chief.
 04:36 PM   Witness sworn. Direct examination of Dr. Harikrishnan Unnikrishnan by Mr. Nelson.
 05:03 PM   Cross examination of Dr. Harikrishnan Unnikrishnan by Mr. O’Quinn.
 05:14 PM   Witness excused by the Court.
 05:16 PM   Jury recessed to jury room for afternoon break.
 05:17 PM   Court recessed for afternoon break.
 05:32 PM   Court reconvened.
 05:32 PM   Jury returned to courtroom.
 05:33 PM   Mr. Dacus introduced the video deposition of Mr. Chris Lohmann.
 05:40 PM   Video deposition of Mr. Chris Lohmann completed.
 05:40 PM   Mr. Dacus introduced the video deposition of Mr. Scott Moore.
 05:56 PM   Video deposition of Mr. Scott Moore completed.
 05:57 PM   Mr. Dacus introduced the video deposition of Mr. Phillip Gerlings.


                                             2
Case 2:19-cv-00209-JRG Document 288 Filed 04/07/21 Page 3 of 3 PageID #: 16092




   TIME                                          MINUTES
 06:00 PM   Video deposition of Mr. Phillip Gerlings completed.
 06:01 PM   Mr. Dacus introduced the video deposition of Mr. John Campbell.
 06:03 PM   Video deposition of Mr. John Campbell completed.
 06:03 PM   Mr. Dacus introduced the video deposition of Mr. David Scott Basham
 06:06 PM   Video deposition of Mr. David Scott Basham completed.
 06:06 PM   Mr. Dacus introduced the video deposition of Mr. William Robert Mutch.
 06:08 PM   Video deposition of Mr. William Robert Mutch completed.
 06:08 PM   Jury recessed for the day.
 06:10 PM   Court adjourned for the day.




                                           3
